Appellant seems to have misunderstood our reason for declining to consider the statement of facts. When it was left with the clerk to be presented to the judge for his approval the clerk became appellant's agent and any negligence of the agent would be chargeable to the principal. According to the showing made here no further inquiry about the matter occurred until after the expiration of the ninety days. It is apparent that when inquiry was made the record had been forwarded to this court which was not done until several days after the ninety days had expired. Any inquiry made within the ninety days would have disclosed that the statement of facts had not been approved. Under the circumstances we cannot hold that proper diligence had been exercised, or that the failure to secure the trial judge's approval was not due to negligence chargeable to appellant or his counsel.
The request for leave to file second motion for rehearing is refused.
Refused.